Citation Nr: 1549576	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-45 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, including as an undiagnosed illness.

2. Entitlement to service connection for renal failure, including secondary to diabetes mellitus and/or as an undiagnosed illness.

3. Entitlement to service connection for hypertension, including secondary to diabetes mellitus and/or as an undiagnosed illness.

4. Entitlement to service connection for melanoma, including as an undiagnosed illness.

5. Entitlement to service connection for residuals of amputation of the right great and second toes, including secondary to diabetes mellitus.

6. Entitlement to service connection for an acquired psychiatric disorder with sleep disturbance with anxiety, including secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to June 1983, from January to June 1991 inclusive of service in the Persian Gulf War, and from November 2001 to February 2004.  The Veteran also had several additional years of National Guard and reserve duty.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran died during pendency of the appeal in January 2014.  In April 2014, the Veteran's surviving spouse was substituted as the appellant.  See 38 U.S.C.A. § 5121A (West 2014).  In September 2015 a Board videoconference hearing was held.  Medical evidence was later received, with waiver of review by the Agency of Original Jurisdiction (AOJ).

The title page notes the grounds raised for each claim, to be considered on remand.

Based on the appellant's hearing testimony, the AOJ should clarify with the appellant whether she intends to file a petition to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  The appellant and her representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty, in pertinent part, in Southwest Asia in support of Operation Desert Shield/Storm.  It is alleged that the Veteran developed multiple disorders due to this service, to include some due to an undiagnosed illness.  It is alleged in the alternative that the Veteran suffered from diabetes prior to his last term of active duty, but that diabetes was aggravated during that term of service, and that several disorders were caused or permanently aggravated by diabetes to include renal failure, hypertension, and multiple toe amputations.  Given the history of this case the Board finds that a medical opinion is needed to clarify whether diabetes mellitus, hypertension, and melanoma were incurred or aggravated in service, under claimed theories of how these conditions are service-related.  

Given that the claim of entitlement to service connection for a psychiatric disorder is intertwined with the foregoing claims, the Board will defer consideration of that issue.

The Board further observes that the record is potentially incomplete insomuch as the Veteran may have received Worker's Compensation during or around 2010.  As those records are not currently before the Board, further development is in order.

Accordingly, the case is REMANDED for the following action:

1. Contact the Office of Worker's Compensation and request available records for the Veteran based on his prior statement (by formal claim,  VA Form 21-526) that he received worker's compensation benefits due to a job-related ailment that ultimately required the partial amputation of his right leg.  If no records are available through this office, contact the appellant and request information on any other known award of worker's compensation to the Veteran.

2. Then request that a VA physician review the claim files, to include all records in both Virtual VA and Veterans Benefits Management System (VBMS) files. 

Following that review, the examiner must address the following:

a. Was it at least as likely as not that diabetes mellitus was related to the Veteran's service from January to June 1991.  

b. If diabetes mellitus was not related to the Veteran's service in 1991, when was diabetes mellitus first manifested?

c. If diabetes mellitus was manifested after 1991, but before the Veteran's service between February 2003 and February 2004, is it at least as likely as not that the disorder was permanently aggravated during that term of service, OR during the year following discharge in February 2004.

d. If diabetes was permanently aggravated either between February 2003 and February 2004, or during the year following separation in February 2004, is it at least as likely as not that renal failure, hypertension, and/or residuals of right foot toe amputations were caused or permanently aggravate by diabetes.  

e. When was melanoma first clinically manifest?  Is it at least as likely as not that melanoma is related to any period of service to include the Veteran's service during Operation Desert Storm and his presumed exposure to oil well fires and attendant smoke.

f. Is it at least as likely as not that any diagnosed acquired psychiatric disorder was caused or permanently worsened by any disorder of service origin, or which was aggravated by service.

A complete rationale must be provided for any opinion offered.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

3.  The RO must ensure that the medical opinion report complies with this remand and answers all questions presented in this remand.  If the report is insufficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.
 
4. After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






